 Case 3:17-cv-00833-MHL Document 22 Filed 04/01/19 Page 1 of 2 PageID# 180



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

DEUTSCHE BANK NATIONAL TRUST,
COMPANY, AS TRUSTEE FOR
HOME EQUITY MORTGAGE LOAN
ASSET-BACKED TRUST SERIES
IN ABS 2006-A, HOME EQUITY
MORTGAGE LOAN ASSET BACKED
CERTIFICATES SERIES IN ABS 2006-A
     Plaintiff,

              v.                                           Civil Action No. 3:17-cv-833

CRAIG BUCK, and
THE BUCK LAW FIRM, PC,
     Defendants and Third-Party Plaintiffs,

              v.

ALTISOURCE PORTFOLIO SOLUTIONS, INC.,
     Third-Party Defendant.

                       NOTICE OF WITHDRAWAL AS COUNSEL

       PLEASE TAKE NOTICE that Scott A. Siegner, Esq., withdraws as counsel of record for

Altisource Portfolio Solutions, Inc. (“Third-Party Defendant”). Mr. Siegner is no longer

associated with the law firm of LeClairRyan, P.C. Third-Party Defendant will continue to be

represented by Christopher L. Perkins, Esq. of LeClairRyan, P.C
 Case 3:17-cv-00833-MHL Document 22 Filed 04/01/19 Page 2 of 2 PageID# 181



                                              Respectfully submitted,


                                              By: /s/ Scott A. Siegner______________________


Scott A. Siegner (VSB No. 89570)
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
901 East Byrd Street, Suite 1300
Riverfront Plaza, West Tower
Richmond, VA 23219
Tel.: (804) 663-2342
Fax: (804) 225-8641
E-mail: scott.siegner@ogletree.com

                                CERTIFICATE OF SERVICE

       I hereby certify that on this 1st day of April 2019, I electronically filed the foregoing

Notice of Withdrawal as Counsel with the Clerk of the Court using the CM/ECF system, which

will send notification of such filing to all CM/ECF participants.



                                               /s/ Scott A. Siegner______________________
                                              Scott A. Siegner (VSB No. 89570)
                                              Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                              901 East Byrd Street, Suite 1300
                                              Riverfront Plaza, West Tower
                                              Richmond, VA 23219
                                              Tel.: (804) 663-2342
                                              Fax: (804) 225-8641
                                              E-mail: scott.siegner@ogletree.com
